          Case 3:20-cv-02731-VC Document 471 Filed 07/31/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANGEL DE JESUS ZEPEDA RIVAS, et                    Case No. 20-cv-02731-VC
  al.,
                 Plaintiffs,                         BAIL ORDER NO. 37
          v.                                         Re: Dkt. Nos. 462-1

  DAVID JENNINGS, et al.,
                 Defendants.

       Gedber Morales Castillo’s bail application is granted. Bail is subject to the standard

conditions of release stated at Dkt. No. 369. Bail is also subject to the further condition that Mr.

Morales Castillo must attend regular group sobriety meetings.

       IT IS SO ORDERED.

Dated: July 31, 2020
                                               ______________________________________
                                               VINCE CHHABRIA
                                               United States District Judge
